UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2504


WILLIAM SCOTT DAVIS, II,

                Plaintiff - Appellant,

          v.

DEPARTMENT OF STATE; SOCIAL SECURITY ADMINISTRATION,

                Defendants – Appellees,
          and

STATE OF NORTH CAROLINA; WAKE COUNTY NORTH                    CAROLINA
MUNICIPAL GOVERNMENT; TOWN OF CARY NORTH CAROLINA,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:13-cv-00058-RBS-DEM)


Submitted:   February 25, 2016              Decided:    February 29, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Scott Davis, II,      Appellant Pro Se.    George Maralan
Kelley,   III,  Assistant     United   States Attorney,  Norfolk,
Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       William     Scott    Davis,         II,       seeks   to    appeal     the   district

court’s    order     denying       his     motions       for       recusal,    motions     for

relief    from     judgment,         and    requests         for    permission      to     file

additional motions.          This court may exercise jurisdiction only

over     final    orders,       28     U.S.C.         § 1291       (2012),    and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).                The order Davis seeks to appeal is

neither     a    final     order      nor    an        appealable      interlocutory        or

collateral order.          Accordingly, we dismiss the appeal for lack

of jurisdiction.           We dispense with oral argument because the

facts    and     legal   contentions         are       adequately      presented      in    the

materials       before   this    court       and       argument      would    not    aid    the

decisional process.



                                                                                    DISMISSED




                                                 3